Citation Nr: 1225038	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability (claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1969 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in December 2007, a statement of the case (SOC) was issued in November 2008, and a substantive appeal was received in December 2008.  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in October 2011.

The issue pertaining to psychiatric disability was adjudicated as limited to the matter of service connection for PTSD.  In accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized to encompass other psychiatric disabilities diagnosed.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

The Veteran's postservice treatment records show diagnoses of major depression and schizoaffective disorder, depressive type.  To date the RO has only adjudicated and developed for appellate review the claim of service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held (in essence) that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the Veteran's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for psychiatric disability(ies) other than PTSD is/are part and parcel of a service connection for PTSD claim.  In light of the diagnoses of major depression and schizoaffective disorder, and as the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, the Board must remand this matter for such action.

The Veteran has stated that his psychiatric disability is related to service, in that he entered the Army at a young age and was assigned to guard an ammunition dump "out in the middle of nowhere."  Accordingly, the Board finds that the evidence suggests that the Veteran's psychiatric disability may be related to service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in an April 1997 psychosocial assessment the Veteran reported that he applied for Social Security Administration (SSA) benefits.  The record does not contain any SSA records or determinations, and there is no indication that such were sought.  [There is also no indication for which disabilities the Veteran sought SSA disability].  Accordingly, records and examinations considered in any SSA determination are pertinent evidence and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).   

The case is REMANDED for the following:

1. The RO should obtain from the SSA a copy of any decision, either granting or denying a claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination and associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records.    

2. The RO should arrange for the Veteran to be afforded a VA psychiatric examination to determine the nature and etiology of all of his psychiatric disabilities, and in particular whether any psychiatric disability found is related to his service (was incurred or aggravated therein).  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran and review of his pertinent medical history the examiner should provide an opinion that responds to the following questions:

a. Please identify (by medical diagnosis) each and every psychiatric disability entity the Veteran is shown to have.

b. As to each psychiatric disability diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is causally related to the Veteran's service (to include as due to duties guarding an ammunition dump therein)?

c. If the examiner determines that the Veteran has PTSD, the examiner must identify the stressor or stressors upon which the diagnosis is based and fully explain how the diagnostic criteria are met, whether the stressor is adequate to support the diagnosis, and whether the Veteran's symptoms are related to the claimed stressor(s).

The examiner must set forth all examination findings and must provide a complete rationale for the conclusions reached.  

3. The RO should then readjudicate the claim of service connection for psychiatric disability, to include PTSD and all other psychiatric disabilities shown).  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


